DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 06/14/2019.
Status of claims in the instant application:
Claims 1-20 are pending.
Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 08/24/2020 have been considered, and a signed copies of the IDS forms have been attached to this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Patent. No.: US 10810106 B1 to Amit et al. (hereinafter “Amit”) in view of Pub. No.: US 2016/0164905 A1 to Pinney Wood et al. (hereinafter “Pinney Wood”).
Regarding Claim 1. Amit discloses A system for analyzing and remediating computer application vulnerabilities via multidimensional correlation and prioritization (Amit, Abstract, FIG. 1-3, 6; col.8,ll.53-67; col.9,ll.1-12; col.12,ll.50-63: A security and maturity service is provided to generate a security score for an application. A set of data points are obtained, the data points indicating application information for an application. The data points may be associated with a particular axis of a plurality of axes defined by a scoring model. Furthermore, the scoring model may define a score for each axes based at least in part on the data points. A security score for the application may then be determined based at least in part on the score for the plurality of axes … remediating a security risk to the application …), the system comprising:
a memory device with computer-readable program code stored thereon (Amit; col.14,ll.60-67: …  Each server typically will include an operating system that provides executable program instructions for the general administration and operation of that server and typically will include a computer-readable storage medium (e.g., a hard disk, random access memory, read only memory, etc.) storing instructions that, when executed (i.e., as a result of being executed) by a processor of the server, allow the server to perform its intended functions …);
a communication device (Amit; col.16,ll.35-40: …  devices also can include a computer-readable storage media reader, a communications device (e.g., a modem, a network card (wireless or wired), an infrared communication device, etc.), and working memory as described above …); and
a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code (Amit; col.10,ll.323-46 col.16,ll.35-67; col.17,ll.1-6:  … FIG. 5 is a block diagram illustrating an example of a process 500 for determining a security score for an application based at least in part on a plurality of axes in accordance with at least one embodiment. Some or all of the process 500 (or any other processes described, or variations and/or combinations of those processes) may be performed under the control of one or more computer systems including executable instructions and/or other data, and may be implemented as executable instructions executing collectively on one or more processors. The executable instructions and/or other data may be stored on a non-transitory computer-readable storage medium (e.g., a computer program persistently stored on magnetic, optical, or flash media)… Such devices also can include a computer-readable storage media reader, a communications device (e.g., a modem, a network card (wireless or wired), an infrared communication device, etc.), and working memory as described above …) to:
retrieve data and metadata associated with one or more target applications (Amit; Abstract, col.4,ll-3-18:  … A security and maturity service is provided to generate a security score for an application. A set of data points are obtained, the data points indicating application information for an application. The data points may be associated with a particular axis of a plurality of axes defined by a scoring model … Various systems may provide the security engine 118 with data points 112 associated with one or more applications. For example, a logging service may provide log data to the security engine 118. In another example, users of the security engine 118 may provide information directly to the security service through a user interface provided by the security engine 118 or other system …);
generate a data repository comprising the data and metadata associated with the one or more target applications (Amit; col.4,ll.9-19:    As described in greater detail below, the data points 112 may be stored in a data store, database, or other storage location. The data points 112 may include any information or measure of the application. For example, the data points 112 may include information about the application such as best practices used and measures of the application such as number of host computer systems executing the application. The table below illustrates example data points 112 associated with an application …);
calculate vulnerability scores for each of the one or more target applications (Amit; col.9,ll.11; Claim 5: … In various embodiments, the machine learning engine 328 may use one or more machine learning algorithms to perform and/or various functions of the security and maturity service such as determining correlations between data points, security risks, and security scores … determining the security score for the application based at least in part on the plurality of axis scores; determine a correlation between a first data point of the plurality of data points and a security risk to the application based at least in part on the security score, the plurality of axis scores, and historical data indicating a previous data point associated with the security risk …);
However, Amit does not does not explicitly disclose, but Pinney Wood from same or similar field of endeavor teaches:
“based on the vulnerability scores, calculate interdependency scores for one or more relationships between the one or more target applications (Pinney Wood, Para [0019]: … The cyber threat monitor and control (hereinafter "CTMC"), for example, determine risk across a global Internet network graph model for various virtual or physical network, host and application elements. In one embodiment, the CTMC may obtain information of a data model graph (e.g., a network graph reflecting structural information of network elements, and/or a factor graph that has threat indicator confidence score information) having a set of nodes and a set of edges connecting the nodes. Each node represents a virtual element or a physical element in a network, and has a probabilistic network security measure indicative of potential security risk associated with the node. Each edge represents a relationship between two nodes connected by the edge and from the plurality of nodes. The CTMC can obtain a threat indicator having a characteristic of a categorized assessment of network security risk, and then define a factor mechanism representing interactions among the plurality of nodes based on the relationship for each edge from the plurality of edges. The factor mechanism includes a factor indicative of a correlation between a pair of nodes. The CTMC may determine an influence path for the threat indicator in the data model graph based on the factor mechanism, and then propagate the threat indicator along the influence path to progressively assess influence of the threat indicator on each node in the influence path …)”;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pinney Wood into the teachings of Amit, because it discloses that, “the CTMC can incorporate online updates to the factor graph efficiently. It can incorporate new indicators by reconsidering those scores and objects that are affected by the new indicators, and thus adapts to changes in the structure of the Internet efficiently, which facilitates CTMC to be applied on factor graphs containing millions or billions of nodes (Pinney Wood, Para [0026]).”
Amit further discloses”
“based on the vulnerability scores and the interdependency scores, generate a prioritization scheme for updating the one or more target applications (Amit; col.2,ll.52-67; col.3,ll.1-10; col.5,ll.22-43: … In an embodiment, an infrastructure axis has three data points: up to data patch level, known patch vulnerabilities, and average number of days to update patch level after release of a new patch. In this embodiment, the organization may want to assign full weight (e.g., a value of one) to the data point indicating that the patch level is up to date but may be less concerned about the amount of time it took to apply the patch so half weight (e.g., a value of 0.5) is assigned to the data point indicating the average number of days to update patch level after release of a new patch. Based at least in part on the assigned weights to each data point, a score may be determined for each axis and an overall score determined for all axes combined. As described above, the score for each axis may aid an organization in distributing security resources, and the overall score for the application or service may provide a benchmark for comparison between applications … statistical modeling may be used to assign weights to data points 112 and determine correlations between data points 112. For example, particular data points used to determine a score for a particular axis may be weighted to have a greater or lower influence on the score for the particular axis. This may give the application developer a more useful score for the particular axis and provide better insight into the security risk posed to the application. For example, statistical modeling may be used to determine a correlation between the average amount of time it takes an application developer to update the patch level of host computer systems when a new patch is available and the likelihood of a security vulnerability created by an out-of-date patch level. As a result of this correlation, increased weight may be placed on the average amount of time it takes an application developer to update the patch level of the host computer systems data point …); and
update the one or more target applications according to the prioritization scheme (Amit; col.8,ll.1-51: … the security engine 218 may generate recommended security actions 226 based at least in part on data points that would have resulted in a higher score for the particular axes. In a specific example, if a particular application gets a low security score for the "hardware" axis because the patch level of the particular application's host computer system is out of date, the security engine 218 generates recommended security actions 226 including, at least, updating the patch level of the host computer system … the recommended security actions 226 various operations such as network scan, source code scan, updated firewall settings, updated policy and/or permission information, software updates, or other operations that are capable of increasing an application's security score for one or more axes …).”
Regarding Claim 2. The combination of Amit and Pinney Wood discloses the system according to claim 1, wherein the data repository comprises a graph database (Pinney Wood; FIG 1B, 2A; Para [0006-0007, 0037]: … FIG. 1B provides an example network graph illustrating aspects of providing a threat indicator confidence score for various network, application, user and organizational elements, according to an embodiment … FIG. 2A is a schematic illustration of components and/or modules within a CTMC server, according to an embodiment … a network graph data store 219b …), wherein the one or more target applications are stored as vertices (Pinney Wood, Para [0019, 0022]: … Each node represents a virtual element or a physical element in a network … the CTMC defines a data model graph structure representation of the Internet network elements (e.g., a virtual element or a physical element), including but not limited to an Internet protocol (IP) host, a classless inter-domain router (CIDR), a fully qualified domain name (FQDN), an autonomous system number (ASN), applications or application identifiers, malware, collections of networks, users, and/or the like …), wherein the one or more relationships are stored as edges (Pinney Wood, Para [0019]: … The cyber threat monitor and control (hereinafter "CTMC"), for example, determine risk across a global Internet network graph model for various virtual or physical network, host and application elements. In one embodiment, the CTMC may obtain information of a data model graph (e.g., a network graph reflecting structural information of network elements, and/or a factor graph that has threat indicator confidence score information) having a set of nodes and a set of edges connecting the nodes. Each node represents a virtual element or a physical element in a network, and has a probabilistic network security measure indicative of potential security risk associated with the node. Each edge represents a relationship between two nodes connected by the edge and from the plurality of nodes …).
	The motivation to further combine Pinney Wood remains same as in claim 1.
Regarding Claim 3. The combination of Amit and Pinney Wood discloses the system according to claim 1, wherein calculating interdependency scores comprises assessing the one or more relationships along a set of predefined dimensions (Pinney Wood, Para [0022-0023, 0054-0055]: … The cyber threat monitor and control (hereinafter "CTMC") apparatuses, methods and systems, for example, determine risk across a global Internet data model graph … the CTMC leverages a factor graph to calculate and/or update a threat indicator confidence (TIC) score associated with each network element. The factor graph is a mechanism of representing probability relationships in systems with large numbers of interconnected variables, which uses a probability-based calculation of scoring to generate a TIC score as a way of considering the threat level of network elements on the Internet … Upon obtaining a message of TIC score from node A at 322, the CTMC may define a factor matrix for node A and node B for edge influence at 323. The factor matrix can be a mechanism in a matrix representation form that represents the joint relationship between two nodes. Before the influence can get across the edge, the effects of the connection (between node A and node B) on the strength of the influence are taken into account. To calculate how edges affect TIC score messages passing from one node to another, the factor matrix includes the joint probabilities of threat and safety between the objects connected by the edge, e.g., a joint probability is the probability that both node A and B are in states of threat or safety at the same time. Unlike a single node, which has a 2-vector describing its threat/safety probabilities, two nodes can have four different threat and safety states. ([A=threat, B=threat], [A=threat, B=safe], [A=safe, B=threat], [A=safe, B=safe]). Each of these four different states has its own probability value and all four sum to one …).
The motivation to further combine Pinney Wood remains same as in claim 1.
Regarding Claim 4. The combination of Amit and Pinney Wood discloses the system according to claim 3, wherein the set of predefined dimensions comprises measures of impacts to users, data, devices, software, and networks (Pinney Wood, Para [0006]: FIG. 1B provides an example network graph illustrating aspects of providing a threat indicator confidence score for various network, application, user and organizational elements, according to an embodiment …).
The motivation to further combine Pinney Wood remains same as in claim 3.
Regarding Claim 8. This claim contains all the same or similar limitation as claim 1, and hence similarly rejected as claim 1.
Regarding Claim 9. This claim contains all the same or similar limitation as claim 2, and hence similarly rejected as claim 2.
Regarding Claim 10. This claim contains all the same or similar limitation as claim 3, and hence similarly rejected as claim 3.
Regarding Claim 11. This claim contains all the same or similar limitation as claim 4, and hence similarly rejected as claim 4.
Regarding Claim 14. This claim contains all the same or similar limitation as claim 1, and hence similarly rejected as claim 1.
Regarding Claim 15. This claim contains all the same or similar limitation as claim 2, and hence similarly rejected as claim 2.
Regarding Claim 16. This claim contains all the same or similar limitation as claim 3, and hence similarly rejected as claim 3.
Regarding Claim 17. This claim contains all the same or similar limitation as claim 4, and hence similarly rejected as claim 4.
Claims 5-6, 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Patent. No.: US 10810106 B1 to Amit et al. (hereinafter “Amit”) in view of Pub. No.: US 2016/0164905 A1 to Pinney Wood et al. (hereinafter “Pinney Wood”), as applied to claim 1 above, and further in view of Pub. No.: US 2018/0248902 A1 to DANILA-DUMITRESCU et al. (hereinafter “DANILA-DUMITRESCU”).
Regarding Claim 5. The combination of Amit and Pinney Wood discloses the system according to claim 1, Amit further discloses, “wherein the computer-readable program code further causes the processing device to:
continuously monitor, [via a neural network], historical data of outcomes of updating the one or more target applications according to the prioritization scheme (Amit; col.2,ll.14-30; col.3,ll.50-65; col.7,ll.47-67; col.8,ll.1-26: a security and maturity service continuously obtains and aggregates information associated with application and services of one or more organizations, such as a computer resource service provider … The security engine 118 may also monitor the operation and development of applications and continuously update and/or determine new security scores for the applications … The security and maturity service 204, in various embodiments, continuously obtains application information 212. All application information 212 obtained by the security and maturity service 204 may be aggregated into the data store 210. In addition, the security and maturity service 204 may periodically or aperiodically generate a historical snapshot of the application information 212 maintained in the data store 210. This aggregation of data, in an embodiment, includes security scores generated by the security engine 218. As discussed above, this enables organizations and entities to track security risks over time. In addition, the security engine 218 may generate recommended security actions 226 in response to a particular security score or security score associated with a particular axis. In yet other embodiments, the security engine 218 may initiate or perform certain operations in response to a particular security score or security score associated with a particular axis. For example, if a particular axis of the security score is below a threshold, the security engine 218 may perform a scan or automated analysis of source code associated with a particular application or service … as described in greater detail below, a machine learning engine may use the recommended security actions 226 to update the scoring model 224 … if an application executed from a particular region has a higher rate of security incidents than the application executed from other regions, the machine learning engine 328 then obtains information associated with the application and regions and determines a cause for the higher rate of security incidents. One such cause may be the number of hosts executing the application or the age of the hosts executing the application. The machine learning engine 328 may then update the modeling information 320 to increase the weight to the number of hosts executing the application and the age of the hosts executing the application so the data points have a greater influence on the score associated axis and the overall security score. The machine learning engine 328, in an embodiment, also determines indicators of security risks and security attacks …);
compare the historical data of outcomes with predicted outcomes (Amit; col.8,ll.1-26: … The recommended security actions 226 may also be stored in the historical data store 220. This may enable the security and maturity service 204 to track performance of the recommended security actions 226 and effectiveness of the recommended security actions 226 …); and
output one or more recommendations to modify the prioritization scheme (Amit; col.8,ll.1-51: … the security engine 218 may generate recommended security actions 226 based at least in part on data points that would have resulted in a higher score for the particular axes. In a specific example, if a particular application gets a low security score for the "hardware" axis because the patch level of the particular application's host computer system is out of date, the security engine 218 generates recommended security actions 226 including, at least, updating the patch level of the host computer system … the recommended security actions 226 various operations such as network scan, source code scan, updated firewall settings, updated policy and/or permission information, software updates, or other operations that are capable of increasing an application's security score for one or more axes …).”
However, the combination of Amit and Pinney Wood does not does not explicitly disclose, but DANILA-DUMITRESCU from same or similar field of endeavor teaches:
“… a neural network …( DANILA-DUMITRESCU, Para [0062]: According to a second aspect, there is provided apparatus for identifying abnormal and/or malicious user interactions within one or more monitored computer networks, comprising: a metadata-ingesting module configured to receive and aggregate metadata from one or more devices within the one or more monitored computer networks; a data pipeline module configured to identify from the metadata events corresponding to a plurality of user interactions with the monitored computer networks; a data store configured to store user interaction event data from the identified said events corresponding to a plurality of user interactions with the monitored computer networks; and an analysis module comprising a probabilistic model of expected user interactions and an artificial neural network trained using one or more predetermined models developed from previously identified malicious user interaction scenarios, wherein the probabilistic model is updated from said stored user interaction event data; wherein the analysis module is used to test the user interaction events to identify abnormal and/or malicious user interactions …)”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DANILA-DUMITRESCU into the combined teachings of Amit and Pinney Wood, because it discloses that, “receiving feedback related to output accuracy in response to reports and/or alerts can allow for the probabilistic model and/or neural network to adapt in response to feedback that the interaction is deemed to be correctly or incorrectly identified as abnormal and/or malicious, which can improve the accuracy of future outputs (DANILA-DUMITRESCU, Para [0057]).”
Regarding Claim 6. The combination of Amit, Pinney Wood and DANILA-DUMITRESCU discloses the system according to claim 5, Pinney Wood further discloses, “wherein the one or more recommendations to modify the prioritization scheme comprise changes to impact definitions (Pinney Wood, Para [0025]: … The TIC score calculations include degradation over time such that the influence of indicators lessens the impact on the node in the factor graph and connected nodes. Node changes to the factor graph can occur, for example, manually by users interacting with the factor graph such that factor graph remains in sync with user assessment of scores. Additionally, various other changes can occur within the factor graph, such as but not limited to deleting/adding a node or edge, and/or the like …), changes to the vulnerability scores or the interdependency scores (Pinney Wood, Para [0021]: … The CTMC apparatus or system can obtain a factor mechanism representing interactions among the set of network elements, which includes a factor indicative of a correlation between a pair of network elements from the set of network elements. When an indication of a change relating to the network security assessment graph is received, the CTMC apparatus or system determines a group of influenced network elements from the set of network elements in response to the change related to the network security assessment graph based on the factor mechanism. The CTMC apparatus or system may then dynamically update the factor mechanism for the group of influenced network elements and dynamically updates the probabilistic network security measure for each network element based at least in part on the updated factor mechanism and the change related to the network security assessment graph …), or newly suggested relationships between applications (Pinney Wood, Para [0060]: … If no other message is received at 327, the CTMC may proceed to monitor threat indicators or any change at 306. In one implementation, changes may include graph structural changes in the relationships between nodes. If an edge is added, then a message is being passed between two nodes where there was not one before. It could. also be considered as switching from the `independence` message (i.e. [0.5, 0.5]) to an informational message. If an edge is deleted, then the message stops propagating (or the TIC score message is considered as an `independence` message that no longer propagates to other nodes) …).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Pinney Wood because it discloses that, “the CTMC can incorporate online updates to the factor graph efficiently. It can incorporate new indicators by reconsidering those scores and objects that are affected by the new indicators, and thus adapts to changes in the structure of the Internet efficiently, which facilitates CTMC to be applied on factor graphs containing millions or billions of nodes (Pinney Wood, Para [0026]).”
Regarding Claim 12. This claim contains all the same or similar limitation as claim 5, and hence similarly rejected as claim 5.
Regarding Claim 13. This claim contains all the same or similar limitation as claim 6, and hence similarly rejected as claim 6.
Regarding Claim 18. This claim contains all the same or similar limitation as claim 5, and hence similarly rejected as claim 5.
Regarding Claim 19. This claim contains all the same or similar limitation as claim 6, and hence similarly rejected as claim 6.
Claims 7and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patent. No.: US 10810106 B1 to Amit et al. (hereinafter “Amit”) in view of Pub. No.: US 2016/0164905 A1 to Pinney Wood et al. (hereinafter “Pinney Wood”), as applied to claim 1 above, and further in view of Pub. No.: US 2015/0242637 A1 to Tonn et al. (hereinafter “Tonn”).
Regarding Claim 7. The combination of Amit and Pinney Wood discloses the system according to claim 1, however, it does not does not explicitly disclose, but Tonn from same or similar field of endeavor teaches, “wherein the prioritization scheme comprises an order in which the one or more target applications will be updated (Tonn, Para [0003, 0115-0116]: According to some implementations, a method is provided. The method includes obtaining distributable vulnerability data including, for each of a plurality of software packages and associated vulnerabilities, threat mitigation information and a threat priority parameter, where the distributable vulnerability data was derived from an intelligence graph including a plurality of fundamental instance nodes, a plurality of document nodes, and a plurality of edges. The method also includes identifying installed software packages on a computer system, correlating a plurality of the installed software packages with the distributable vulnerability data to obtain a plurality of installed software packages and associated vulnerabilities, and ordering at least some of the plurality of installed software packages and associated vulnerabilities according to threat priority parameters, such that an ordered plurality of installed software packages and associated vulnerabilities is obtained. The method further includes providing mitigation information for the ordered plurality of installed software packages and associated vulnerabilities … In some embodiments, the mitigations, such as by way of non-limiting example automatically upgrading software packages, may be acted upon automatically …).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tonn into the combined teaching of Amit and Pinney Wood because it discloses that, “there are business applications that often depend on specific package versions in order to function correctly, system administrators typically cannot keep all systems updated with the latest version. Furthermore, businesses have limited resources and would like to be able to prioritize their vulnerability remediation when remedying everything is not a practical option. Therefore, some embodiments automate identifying and remediating vulnerable systems, thus alleviating some problems caused by the sheer volume of vulnerabilities requiring attention (Tonn, Para [0003, 0115]).”
Regarding Claim 20. This claim contains all the same or similar limitation as claim 7, and hence similarly rejected as claim 7.
Pertinent Prior Arts: The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
US PGPUB 2008/0209567A1 (Lockhart et al): Lockhart discloses security assessment and vulnerability testing of software applications based at least in part on application metadata in order to determine an appropriate assurance level and associated test plan that includes multiple types of analysis. Steps from each test are combined into a “custom” or “application-specific” workflow, and the results of each test may then be correlated with other results to identify potential vulnerabilities and/or faults.
The invention relates generally to the identification of flaws in software programs.
	US PAT 6282546 B1 (Gleichauf et al.): Gleichauf discloses a system and method for real-time insertion of data into a multi-dimensional database. The system includes a multi-dimensional database and a user interface operable to access and provide views into the multi-dimensional database. A data insertion engine is coupled to and operable to access the multi-dimensional database. The data insertion engine is further operable to receive and process a real-time data feed and to insert data into the multi-dimensional database responsive to processing of the real-time data feed. In one embodiment, the real-time data feed can represent exploited network vulnerabilities, and the system can be used for network intrusion detection and vulnerability assessment. The method includes receiving a real-time data feed representing detection of an event and processing the event against the multi-dimensional database. Cells associated with the event are identified in the multi-dimensional database and appropriate vectors to the identified cells are created. Data representing the event is then inserted at the identified cells. Visibility to the inserted data is provided through a user interface to the multi-dimensional database. In one embodiment, the event can be an exploited network vulnerability, and the method can be used for intrusion detection and vulnerability assessment.
This invention relates in general to the field of computer network environments and, more particularly, to a system and method for real-time insertion of data into a multi-dimensional database for network intrusion detection and vulnerability assessment.
US PGPUB 2018/0157842 A1 (Holz et al): Holz discloses mechanisms for correlating security vulnerability detection across multiple applications. The mechanisms perform a security vulnerability analysis of first source code of a first application, and identify, based on results of the security vulnerability analysis, a security vulnerability in a first portion of the first source code. The mechanisms associate characteristics of the security vulnerability with the first portion, and correlate the characteristics of the security vulnerability with second source code of a second application based on the association of the characteristics of the security vulnerability with the first portion. In addition, the mechanisms generate an output to a computing device of a consumer or contributor associated with the second source code identifying a presence of the security vulnerability in the second source code based on the correlation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHABUB S AHMED/Examiner, Art Unit 2434

/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434